Citation Nr: 0432491	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right 
patellofemoral syndrome with chondromalacia of the patella 
and congenital abnormality of the patellofemoral joint.

2.  Entitlement to service connection for left patellofemoral 
syndrome with chondromalacia of the patella and congenital 
abnormality of the patellofemoral joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty in the United States Army 
National Guard from June 19, 2001 to August 23, 2001.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran testified before the Board sitting at the RO in 
September 2004.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A review of the claims file reveals that the veteran's lower 
extremities were normal on physical examination prior to 
service in April 2001 and that he complained of knee injury 
approximately four weeks after he began basic training for 
the National Guard.  According to a June 2002 medical 
examination report, the veteran gave a history of bilateral 
knee injury in service and he currently had bilateral 
patellofemoral syndrome with chondromalacia of the patella 
and congenital abnormality of the patellofemoral joint 
(bilateral knee disability) that was aggravated by vigorous 
physical activity.  While this report is suggestive of a 
possible connection between the veteran's current bilateral 
knee condition and service, it is inadequate to provide a 
medical nexus upon which service connection may be granted.  
Consequently, there is no medical nexus opinion on file on 
whether the veteran has a current knee disability that is 
causally related to service, as is now called for by the 
VCAA.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Consequently, additional development is needed on the issues 
on appeal prior to Board adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
bilateral knee disability.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, severity, and 
etiology of any current knee disorder.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
service and post service medical evidence 
of record, whether any knee disability 
found is related to the veteran's 
military service.  If such an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
for service connection for disability of the 
right and left knees, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If either of the 
benefits sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




